Citation Nr: 1721600	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for methicillin resistant staphylococcus aureus (MRSA) with recurrent furunculitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 2001.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of higher compensation for MRSA with recurrent furunculitis was thrice remanded for further development.  
In an April 2016 rating decision, the RO granted a 10 percent disability rating for MRSA with recurrent furunculitis, effective March 19, 2007.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The December 2012, March 2015 and February 2016 Remands referred claims of entitlement to service connection for gastroesophageal reflux disease and hypertension to the Agency of Original Jurisdiction (AOJ).  The Board is again referring the aforementioned claims to the (AOJ) for further development.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  The Veteran's service-connected MRSA with recurrent furunculitis does not affect 20 to 40 percent of his entire body, or 20 to 40 percent of his exposed affected areas nor is the Veteran taking intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.  

2.  The most probative evidence of record has shown that the Veteran has five scars that are painful but not tender.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for MRSA with recurrent furunculitis have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2016).  

2.  The criteria for a 30 percent disability rating for painful scars from MRSA with recurrent furunculitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist  

VA's duty to notify was satisfied by May 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375  (Fed.  Cir. 2015).  

The Board also finds that VA has satisfied its duty to assist the Veteran.  The Veteran's available service medical records (STRs) are of record.  Post-service VA records too, have been obtained.  

The Veteran has been provided VA examinations in March 2010 and July 2015.  A February 2016 Board remand directed the VA examiner, other than the physician assistant who conducted the July 2015 examination, to state/estimate the total percentage of the Veteran's body that was affected by MRSA with recurrent furunculitis and the percentage of the Veteran's exposed areas affected by MRSA during a period of flare-up or recurrence.  A supplemental VA examination was provided in March 2016.  

As discussed in more detail below, VA examinations include a review of the Veteran's pertinent pre-service, service, and post-service history, clinical findings, and diagnoses and the findings were supported by medical rationale.  The examinations and supplemental opinion were adequate for adjudication purposes. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Hence, a remand for additional development is not necessary and there is no prejudice in proceeding with the final decision in this case.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

The Board also notes that VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Disability Ratings  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

A.  Analysis Under Diagnostic Code 7806  

The Veteran in his appeal to the Board argues that he should have been awarded a compensable rating for his service-connected MRSA with recurrent furunculitis.  The Veteran's MRSA with recurrent furunculitis was assigned an initial noncompensable disability rating under Diagnostic Code 7806.  In April 2016 however the disability rating was increased to 10 percent, effective March 19, 2007.  

A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id.  

A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed area are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.  

The Veteran underwent a VA skin examination in March 2010.  The skin examination revealed that the Veteran suffered from MRSA with recurrent furunculitis and as a result thereof, had multiple scars over his chest, back upper and lower extremities and on his nose.  In July 2015, the Veteran underwent another skin examination.  The examiner noted that the Veteran was treated with Bactroban topical ointment, for six weeks or more, but not constant, for his MRSA with recurrent furunculitis.  The examiner noted that during this examination, the Veteran had no flare-ups or recurrence of the disease.  

In a March 2016 supplemental medical opinion, the examiner concluded that during a period of the Veteran's flare-ups or recurrence, the estimated percentage of the Veteran's total body affected by MRSA with recurrent furunculitis, ranges from less than one percent to fifteen percent.  Further, the estimated percentage of the Veteran's exposed body affected by MRSA with recurrent furunculitis ranges from zero percent to five percent.  

The Board finds the March 2016 VA opinion is the most probative evidence because the examiner considered the March 2010 examination, the July 2015 examination, the Veteran's civilian medical records, as well as considered periods of flare-up or recurrence, and the estimated percentage of the Veteran's total body that is affected by MRSA with recurrent furunculitis.  The probative evidence of record shows that the Veteran's MRSA impacts at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of his exposed areas.  

Based on the foregoing evidence of record, the Board finds that the Veteran warrants a 10 percent evaluation but no higher.  The Veteran was diagnosed with having at least 5 percent, but less than 20 percent of his total body affected by MRSA with recurrent furunculitis and at least 5 percent, but less than 20 percent of his exposed areas.  Additionally, there is no showing that the Veteran used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period.  It is important to note that although the records show that the Veteran used Bactroban, during the past 12-month period, for a total duration of six weeks or more, Bactroban is the trade name for the drug Mupirocin, which is an antibiotic topical ointment.  Dorland's Illustrated Medical Dictionary, 194 (32nd ed. 2012).  

In the case at hand, a 30 percent evaluation is not warranted because the Veteran fails to show that his MRSA with recurrent furunculitis affects 20 to 40 percent of his entire body or 20 to 40 percent of his exposed areas.  The Veteran has also failed to show that he is taking systemic therapy, such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, during the past 12-month period.  

The Veteran did not provide lay evidence in support of his claim for an increased disability rating for his MRSA with recurrent furunculitis.  Therefore, the Board finds that the 30 percent criteria are not met.  

B.  Analysis Under Other Potentially Applicable Diagnostic Codes

As the Veteran is not entitled to an increased evaluation under Diagnostic Code 7806, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the part of body or other similar DCs.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case.").  Any change in Diagnostic Code [must] be specifically explained.  Perforin v. Lewinski, 2 Vet. App. 625, 629 (1992).  

The change in Diagnostic Code is not improper because the Veteran has not been in receipt of an evaluation under Diagnostic Code 7806 for twenty or more years, resulting in a protected rating.  38 C.F.R. §§ 3.951 (b) (2016); see also Murray v. Shinseki, 24 Vet. App. 420, 425-6 (2011).  It is permissible to change a Diagnostic Code to more accurately reflect the Veteran's current symptoms.  Service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  Furthermore, the change in Diagnostic Code does not amount to a reduction of a single disability or his combined disability evaluation.  

Since the rating criteria for 7806 further state that the skin conditions may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, and 7805 (The Board notes that the version of 38 C.F.R. § 4.118 that is applicable to the Veteran's claim does not contain Diagnostic Code 7803, which was removed.  Id.))  The Board must determine whether a higher rating is warranted under other Diagnostic Codes.  

Under Diagnostic Code 7800 the evaluation of burn scar(s) of the head, face or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck provides that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent disability rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.). Id  

Here, Diagnostic Code 7800 is not more favorable to the Veteran.  The Veteran has only one characteristic of disfigurement, which the March 2010 and the July 2015 VA examiners noted was the scar on his nose.  Said scar is already service connected.  

Diagnostic Codes 7801 and 7802 govern burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear are assigned a 10 percent rating when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2016).  This is the maximum available schedular evaluation.  A superficial scar is one not associated with underlying soft tissue damage. Id. at Note (1).  The record does not show that the Veteran's 39 scars located on his trunk and extremities, meet the area requirements to be assigned a 10, 20 or 30 percent disability rating under Diagnostic Code 7801 or 7802.  At his July 2015 VA examination, the examiner noted that the Veteran had 39 body scares (excluding the scar on his nose), each measuring 1 centimeter a piece.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 7802.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2016).  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this Diagnostic Code.  

Here, the March 2010 examiner found that the Veteran had many scars from his service-connected MRSA with recurrent furunculitis.  The first scar of note is located on the Veteran's face, on the right side of his nose and is "about a centimeter".  (The Board notes that this scar, was previously service-connected and has an assigned a rating under Diagnostic Code 7804 of 10 percent.)  The Veteran was also found to have six scars, about a centimeter each on his upper back; three on his chest; four on his right forearm; five on his left forearm; and approximately 10 on his right leg and 10 on his left leg.  The examiner concluded that these scars are incision and drainage (I&D) scars from the Veteran's abscesses that had to be incised and drained.  

The July 2015 examiner identified 40 I&D scars on the Veteran's face, trunk, posterior trunk, upper and lower extremities.  The examiner noted that the Veteran complained that all 39 of the scars were tender.  The examiner also noted that only 5 of the scars were painful but none were unstable.  

The Veteran during his July 2015 VA examination indicated that 5 of his scars were painful.  The Veteran is competent to state that he experiences pain from his scars.  There is nothing in the record to indicate that his statement is not credible.  Interpreting the evidence in the most favorable light, the criteria for a 30 percent rating under Diagnostic Code 7804 are met.  38 C.F.R. § 4.118 (2016).  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  Id.  In this case, the July 2015 VA examiner specifically noted that because of the Veteran's body scars, the Veteran had to wear certain type of clothing.  This finding however, did not result in limitation of function or ability to work for the Veteran is currently employed as an outreach counselor.  Therefore, Diagnostic Code 7805 is not applicable.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's 39 body scars more closely approximates a 30 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.7 (2016).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable here, as there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).  

As a result of the grant of an initial 30 percent disability rating, the Veteran is in receipt of the maximum rating available under Diagnostic Code 7804 based on amount of scars that are painful, during the entire appeal period.  38 C.F.R. § 4.118 (2016), Diagnostic Code 7804.  

III.  TDIU  

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected disabilities have caused unemployability or that that he is unemployed.  Because there is no evidence of unemployability, further consideration of entitlement to a TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for MRSA with recurrent furunculitis under Diagnostic Code 7806 is denied.  

Entitlement to a 30 percent disability rating for MRSA with recurrent furunculitis under Diagnostic Code 7804 is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


